Citation Nr: 0500549	
Decision Date: 01/10/05    Archive Date: 01/19/05

DOCKET NO.  99-22 291A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim of service connection for an acquired 
psychiatric disorder.

2.  Entitlement to service connection for myeloma, including 
as due to exposure to Agent Orange. 

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran 
ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from September 1971 to 
September 1973, February 1975 to February 1977, and from 
March 1979 to May 1979.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 1998 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  

On November 2004, the veteran failed to appear for a 
scheduled hearing before the Board and a request for 
postponement has not been received.  Under the authority of 
38 C.F.R. § 20.704(d), the case will be processed as though 
the request for a hearing has been withdrawn. 

This matter is remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  


REMAND 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO on a claim for VA benefits, even if 
the claim and initial unfavorable adjudication occurred prior 
to the effective date of the VCAA.  

In this case, the veteran has not been provided VCAA notice 
after the initial adjudication of the claim.  In order to 
correct this procedural due process defect, the case is 
remanded for the following action:   

1.  To ensure compliance with the VCAA, 
notify the veteran:

a.  To substantiate the claim to 
reopen he should submit new and 
material evidence that he has a 
current psychiatric disorder that is 
related to service; and to 
substantiate the claim of service 
connection for myeloma, he should 
submit medical evidence that he 
currently suffers from myeloma and 
that myeloma is due to exposure to 
herbicides, including Agent Orange, 
in service. 

b.  Except for the records 
identified in Item 2 below, if he 
has evidence to substantiate the 
claims, not already of record, that 
is in the custody of VA, he should 
identify the facility so that the RO 
can obtain the records.  

c.  If he has evidence to 
substantiate the claim, not already 
of record, namely, records of 
private health-care providers, he 
should submit the records himself or 
with his authorization VA will make 
reasonable efforts to obtain the 
records on his behalf. 

d.  Ask the veteran to provide any 
evidence in his possession that 
pertains to the claims. 

2.  Obtain the records from the Salem and 
Salisbury VAMCs since January 2000. 

3.  After the above development, 
adjudicate the claims.  If any benefit is 
denied, prepare a supplemental statement 
of the case and return the case to the 
Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
	GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




